     CASE 0:19-cv-01122-WMW-LIB Document 46 Filed 07/31/20 Page 1 of 23




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


The Satanic Temple,                                    Case No. 19-cv-1122 (WMW/LIB)

                             Plaintiff,
                                                 ORDER GRANTING IN PART AND
        v.                                       DENYING IN PART DEFENDANTS’
                                                 MOTION FOR JUDGMENT ON THE
City of Belle Plaine, Minnesota;                   PLEADINGS AND DENYING
Councilman Cary Coop; Councilwoman                 PLAINTIFF’S MOTION FOR
Theresa McDaniel; Councilman Ben Stier;          JUDGMENT ON THE PLEADINGS
Councilman Paul Chard; and Mayor
Christopher Meyer,

                             Defendants.


       This matter is before the Court on the parties’ cross motions for judgment on the

pleadings. Plaintiff The Satanic Temple (TST) moves for judgment on the pleadings as to

Count II of its complaint, which alleges a violation of its right to free speech as protected

by the First Amendment to the United States Constitution. (Dkt. 22.) Defendants City of

Belle Plaine, Minnesota (Belle Plaine), Mayor Christopher Meyer, and Belle Plaine city

council members Cary Coop, Theresa McDaniel, Ben Stier, and Paul Chard (Council

Members), move for judgment on the pleadings as to the entire complaint. (Dkt. 27.) For

the reasons addressed below, the Court denies TST’s motion for judgment on the pleadings

and grants in part and denies in part Defendants’ motion for judgment on the pleadings.

                                     BACKGROUND

       Two resolutions passed by the Belle Plaine City Council are relevant to the legal

analysis in this proceeding, Resolution 17-020 and Resolution 17-090. On February 21,
    CASE 0:19-cv-01122-WMW-LIB Document 46 Filed 07/31/20 Page 2 of 23




2017, the Belle Plaine City Council enacted Resolution 17-020, titled “ESTABLISHING

A POLICY REGARDING A LIMITED PUBLIC FORUM IN VETERANS MEMORIAL

PARK.” In relevant part, Resolution 17-020 provides as follows:

             [T]he Council wishes to allow private parties access to
             Veterans Memorial Park for the purpose of erecting displays in
             keeping with the purpose of honoring and memorializing
             veterans . . . .

                ...

                 1.       The City designates a limited public forum in
                          Veterans Memorial Park for the express purpose
                          of allowing individuals or organizations to erect
                          and maintain privately owned displays that
                          honor and memorialize living or deceased
                          veterans, branch of military and Veterans
                          organizations affiliated with Belle Plaine. . . .

                 ...

                 9.       The requesting party and not the City shall own
                          any display erected in the limited public forum.
                          The display must have liability coverage of
                          1,000,000 . . . .

                 ...

                 13.      In the event the City desires to close the limited
                          public forum or rescind this policy, the City,
                          through its City Administrator, may terminate all
                          permits by giving ten (10) days’ written notice of
                          termination to [the] Owner, within which period
                          the owner must remove their display from city
                          property.

On July 17, 2017, Resolution 17-020 was rescinded by the enactment of Resolution 17-

090, titled “RESCINDING THE POLICY AND ELIMINATING THE LIMITED PUBLIC




                                           2
     CASE 0:19-cv-01122-WMW-LIB Document 46 Filed 07/31/20 Page 3 of 23




FORUM IN VETERANS MEMORIAL PARK.” In relevant part, Resolution 17-090

provides:

              BE IT RESOLVED by the Council of the City of Belle Plaine,
              Minnesota:

                     1.     The policy established in Resolution 17-020 is
                            rescinded and the limited public forum
                            established in the Park is hereby eliminated.
                            Private displays or memorials placed in the Park
                            shall be removed within a reasonable period by
                            the owner thereof or, upon notice to such owner,
                            or they will be deemed abandoned and removed
                            by the City.

       On February 23, 2017, TST submitted an application to erect a display in Belle

Plaine’s Veterans Memorial Park pursuant to Resolution 17-020.      TST received a permit

on March 29, 2017. The Belle Plaine Veterans Club also obtained a permit under

Resolution 17-020 to erect a display. 1 On June 29, 2017, TST notified the City

Administrator that its memorial monument was complete. TST spent “substantial sums in

the design and construction of its display” and acquired liability insurance as required by

Resolution 17-020.

      Before the passage of Resolution 17-090 on July 17, 2017, Belle Plain Veteran’s

Club voluntarily removed its display from Veterans Memorial Park. Resolution 17-020

was rescinded by Resolution 17-090 on July 17, 2017. The next day, Belle Plaine notified

TST by letter that the Belle Plaine City Council adopted Resolution 17-090 and enclosed


1
       Neither party identifies the date on which the Belle Plaine Veterans Club’s permit
was issued or approved. Both parties appear to agree that the permit was approved and
issued after Resolution 17-020 was passed and before Belle Plaine Veterans Club
voluntarily removed its display.


                                            3
     CASE 0:19-cv-01122-WMW-LIB Document 46 Filed 07/31/20 Page 4 of 23




a check reimbursing TST for its permit-application fee. As a result of Resolution 17-090,

TST never erected its display.

       Immediately after the rescission, Belle Plaine issued a press release dated July 18,

2017, which states in relevant part:

              As called-for in the resolution, owners of all privately-owned
              Park displays currently located in the Park’s designated space
              are now being given 10 days’ notice to remove the
              displays . . . .

              The original intent of providing the public space was to
              recognize those who have bravely contributed to defending our
              nation through their military service. In recent weeks and
              months, though, that intent has been overshadowed by freedom
              of speech concerns expressed by both religious and non-
              religious communities.

              The debate between those communities has drawn significant
              regional and national attention to our city, and has promoted
              divisiveness among our own residents.

              While this debate has a place in public dialogue, it has
              detracted from our city’s original intent of designating a space
              solely for the purpose of honoring and memorializing military
              veterans, and has also portrayed our city in a negative light.

       On April 25, 2019, TST commenced this action against Belle Plaine, Mayor

Christopher Meyer, and four Belle Plaine City Council Members in their individual and

official capacities. Counts I and IX of the complaint allege violations of TST’s right to

free exercise of religion under both the United States Constitution and the Minnesota

Constitution. Counts II and X allege violations of TST’s right to free speech under both

the United States Constitution and the Minnesota Constitution. Count III alleges a

violation of TST’s rights under the Equal Protection Clause of the United States



                                             4
     CASE 0:19-cv-01122-WMW-LIB Document 46 Filed 07/31/20 Page 5 of 23




Constitution. Count V alleges a violation of the Religious Land Use and Institutionalized

Person Act of 2000 (RLUIPA), 42 U.S.C. § 2000cc. And Count VII alleges promissory

estoppel. TST moves for judgment on the pleadings as to Count II, and Belle Plaine cross

moves for judgment on the pleadings as to the entire complaint. 2

                                       ANALYSIS

       Judgment on the pleadings is proper when there are no issues of material fact to be

resolved and the moving party is entitled to judgment as a matter of law. Faibisch v. Univ.

of Minn., 304 F.3d 797, 803 (8th Cir. 2002). When evaluating the merits of a motion for

judgment on the pleadings, the district court applies the same legal standard that applies to

a motion to dismiss. See Fed. R. Civ. P. 12(b)(6); see also Ashley County v. Pfizer, Inc.,

552 F.3d 659, 665 (8th Cir. 2009). To survive a motion for judgment on the pleadings, the

complaint must contain sufficient factual allegations to state a plausible claim for relief.

See Clemons v. Crawford, 585 F.3d 1119, 1124 (8th Cir. 2009). A district court accepts as

true all facts pleaded by the nonmoving party and draws all reasonable inferences from the

pleadings in favor of that party. Corwin v. City of Independence, Mo., 829 F.3d 695, 699

(8th Cir. 2016). Without more, merely reciting the elements of a cause of action is

insufficient, and legal conclusions asserted in the complaint are not entitled to the

presumption of truth. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). When deciding a motion

for judgment on the pleadings, a district court refrains from considering matters beyond



2
       Plaintiff concedes that its contract-related claims (Counts IV, VI, and VIII) should
be dismissed. And this Court agrees. Those counts are dismissed without prejudice as the
Court need not reach the merits of those claims.


                                             5
     CASE 0:19-cv-01122-WMW-LIB Document 46 Filed 07/31/20 Page 6 of 23




the pleadings, other than certain public records and “materials that do not contradict the

complaint, or materials that are necessarily embraced by the pleadings.” Saterdalen v.

Spencer, 725 F.3d 838, 841 (8th Cir. 2013) (internal quotation marks omitted).

     I.         TST’s Section 1983 Claims (Counts I, II, and III) Against the Individual
                Defendants

          Defendants first seek dismissal of the claims against all individual defendants—

namely, the Mayor and the individual Council Members—arguing that TST fails to state a

claim for personal liability as to the individual defendants. TST does not dispute the

dismissal of its claims against those individual defendants who are immune from liability

for their legislative acts. But TST asserts that dismissal is unwarranted as to the claims for

injunctive relief against these defendants in their official capacities.

       It is well established that “[l]ocal legislators are entitled to absolute immunity from

§1983 liability for their legislative activities.” Bogan v. Scott-Harris, 523 U.S. 44, 54

(1998); Hope Baptist Church v. City of Bellefontaine Neighbors, 655 F. Supp. 1216, 1221

(E.D. Mo. 1987) (concluding that the city legislators were entitled to absolute immunity

and dismissing the defendant mayor when the complaint failed to allege performance of

any action by the mayor regarding plaintiff’s rezoning application). When determining

whether an act is legislative, courts consider the nature of the act, not the motive or intent

of the official performing the act. Bogan, 523 U.S. at 54; Klingner v. City of Braham, 130

F. Supp. 2d 1068, 1072 (D. Minn. 2001) (explaining that a city council’s act of passing an

ordinance, adopting a resolution, and passing a second ordinance, and the mayor’s act of

signing the ordinance into law, were legislative). Voting on a council resolution is a



                                               6
     CASE 0:19-cv-01122-WMW-LIB Document 46 Filed 07/31/20 Page 7 of 23




“quintessentially legislative” act that rests within the bounds of legitimate legislative

activity. Bogan, 523 U.S. at 55.

       TST identifies no factual or legal grounds that support holding the Council Members

and the Mayor liable in their individual capacities for TST’s Section 1983 claims. At best,

the complaint identifies the fact that the individual Council Members voted to enact

Resolution 17-020 and Resolution 17-090. Additionally, TST identifies statements by the

Council Members regarding the intent of rescinding Resolution 17-020. These statements

are insufficient, as this Court must consider only the nature of the act after stripping it of

“all considerations of intent and motive.” Bogan, 523 U.S. at 55. TST concedes, and the

Court agrees, that the enactment by vote of Resolution 17-090, regardless of the Council’s

rationale, is a “quintessentially legislative” function and an “integral step[ ] in the

legislative process.” Id.

       Furthermore, because all remaining claims against Defendants are disposed of by

this Order for the reasons addressed below, no grounds to seek injunctive relief remain.

Without allegations to support the claims asserted against the Mayor and Council Members

in their individual capacities, TST fails to state a claim on which relief can be granted. For

this reason, TST’s Section 1983 claims (Counts I, II, and III) against the Council Members

and the Mayor are dismissed. Having dismissed all individual defendants, the Court now

considers the claims against Belle Plaine.

       II.    Free-Exercise Claims (Counts I and IX)

       Belle Plaine seeks judgment on the pleadings as to TST’s free-exercise claims,

arguing that TST fails to adequately allege how Resolution 17-090 substantially burdens


                                              7
     CASE 0:19-cv-01122-WMW-LIB Document 46 Filed 07/31/20 Page 8 of 23




TST’s ability to freely exercise religion. Belle Plaine also maintains that TST fails to

sufficiently allege either how the enactment of Resolution 17-090 required TST to change

its religious conduct or philosophy, or whether Resolution 17-090’s interference with

TST’s religious beliefs or religious practices is real and not remote. Consequently, Belle

Plaine argues, it is entitled to judgment on the pleadings on TST’s free-exercise claims

under both the United States Constitution and the Minnesota Constitution.

       To successfully plead and prove a free-exercise violation of the First Amendment

to the United States Constitution, TST must establish that the governmental activity at issue

places a substantial burden on its religious practice. Patel v. U.S. Bureau of Prisons, 515

F.3d 807, 813 (8th Cir. 2008). Free exercise of religion is substantially burdened when a

regulation “significantly inhibit[s] or constrain[s] conduct or expression that manifests

some central tenet of a person’s individual religious beliefs; . . . meaningfully curtail[s] a

person’s ability to express adherence to his or her faith; or den[ies] a person reasonable

opportunity to engage in those activities that are fundamental to a person’s religion.”

United States v. Ali, 682 F.3d 705, 709–10 (8th Cir. 2012) (internal quotation marks

omitted).

       TST fails to allege any constraint on either conduct or expression of a central tenet

of TST’s religious beliefs. Instead TST makes conclusory statements in an effort to support

Count I. For example, TST alleges that 1) “[t]he actions of Belle Plaine . . . continue to

violate Plaintiffs’ rights under the Free Exercise Clause by imposing a substantial burden

upon the religious exercise of Plaintiff TST and by intentionally discriminating against

Plaintiff on the basis of religious belief;” 2) “a substantial burden has been imposed though


                                              8
     CASE 0:19-cv-01122-WMW-LIB Document 46 Filed 07/31/20 Page 9 of 23




[sic] discriminatory and arbitrary revocation/denial/rescission of Plaintiff’s previously

approved application to construct a veteran’s memorial at Veterans Memorial Park;” and

3) “Defendants discriminated against Plaintiff TST because of animus towards Plaintiff’s

religion.”

       These allegations fail to state a claim for relief for three reasons. First, although

TST identifies the core tenants of its religion, TST fails to explain or allege facts that

identify any central tenet of its religious beliefs that TST cannot exercise because of

Resolution 17-090. Second, TST alleges no facts demonstrating that Resolution 17-090

prevents TST from expressing adherence to its faith. And third, TST fails to allege whether

and how any activity that Resolution 17-090 prohibits is fundamental to TST’s religion.

Not one allegation in TST’s complaint, either expressly or by reasonable inference,

explains how Resolution 17-090 burdens TST’s religious practice.              As such, TST’s

conclusory allegations do not state a plausible claim that Resolution 17-090 violates TST’s

right to the free exercise of religion in violation of the First Amendment.

       The Minnesota Constitution “afford[s] greater protection for religious liberties

against governmental action than” the First Amendment. Hill-Murray Fed’n of Teachers

v. Hill-Murray High Sch., 487 N.W.2d 857, 865 (Minn. 1992). When evaluating a free-

exercise claim under the Minnesota Constitution, courts consider “whether the objector’s

belief is sincerely held; whether the state regulation burdens the exercise of religious

beliefs; whether the state interest in the regulation is overriding or compelling; and whether

the state regulation uses the least restrictive means.” Id. at 865. Under the second Hill-

Murray factor, those challenging the application of a law have the burden of establishing


                                              9
    CASE 0:19-cv-01122-WMW-LIB Document 46 Filed 07/31/20 Page 10 of 23




that the challenged provision infringes their religious autonomy or requires conduct

inconsistent with their religious beliefs. Edina Cmty. Lutheran Church v. State, 745

N.W.2d 194, 204 (Minn. Ct. App. 2008). To demonstrate such a burden, a plaintiff “must

establish that the risk of interference with religious beliefs or practice is real and not

remote.” Id. (citing Hill–Murray, 487 N.W.2d at 866). “Religious institutions can be

required to comply with statutes of general application, and the focus is on whether

compliance requires a change in religious conduct or philosophy.” Id. (internal quotation

marks omitted).

       In this instance, TST sufficiently alleges the sincerity of TST’s religious beliefs.

TST fails, however, to allege any facts that Resolution 17-090 burdens the exercise of

TST’s sincerely held religious beliefs. Instead, TST merely proffers one conclusory

statement in support of Count IX: “Defendants’ motivation for enacting the rescission

Resolution and terminating Plaintiff’s permit to erect a display that honored veterans was

significantly or exclusively because of Plaintiff’s religious beliefs in violation of the

Minnesota Constitution.” But TST does not allege that Resolution 17-090 spurred TST to

change its religious philosophy or conduct. Nor does TST allege that Resolution 17-090

required TST to act in a manner inconsistent with its religious beliefs. And TST has

advanced no allegation from which the Court could draw a reasonable inference to that

effect. In the absence of such factual allegations, the Court need not address whether the

state interest is overriding or compelling and uses the least restrictive means. Id. at 208–

10 (reaching the third and fourth factors only after respondent churches established that

their religious beliefs were sincere and the exercise of their religious beliefs were


                                            10
    CASE 0:19-cv-01122-WMW-LIB Document 46 Filed 07/31/20 Page 11 of 23




burdened). Accordingly, TST’s sole conclusory allegation does not state a plausible claim

that Resolution 17-090 violates TST’s right to free exercise of religion in violation of the

Minnesota Constitution.

       Because TST’s conclusory allegations do not state a plausible claim that Resolution

17-090 violates TST’s right to the free exercise of religion in violation of the United States

Constitution or the Minnesota Constitution, Belle Plaine’s motion for judgment on the

pleadings as to TST’s free-exercise claims, Counts I and IX, is granted.

       III.   Free-Speech Claims (Counts II and X)

       Belle Plaine also moves for judgment on the pleadings as to TST’s free-speech

claims, which allege violations of the First Amendment to the United States Constitution

and Article 1, Section 3, of the Minnesota Constitution. In support of its motion, Belle

Plaine contends TST’s conclusory allegations fail to identify how Resolution 17-090

violates TST’s free-speech rights. TST cross-moves for judgment on the pleadings as to

its First Amendment free-speech claim. The impetus for Belle Plaine’s enactment of

Resolution 17-090, TST argues, was the controversial and divisive nature of TST’s speech.

The parties dispute whether Resolution 17-090 is reasonable and viewpoint neutral.

       “Congress shall make no law . . . abridging the freedom of speech.” U.S. Const.

amend. I. But one is not guaranteed “the right to communicate one’s views at all times and

places or in any manner that may be desired.”          Heffron v. Int’l Soc’y for Krishna

Consciousness, Inc., 452 U.S. 640, 647 (1981). The character of the location where TST’s

claim arose governs any First Amendment public-forum analysis. Perry Educ. Ass’n v.

Perry Local Educators’ Ass’n, 460 U.S. 37, 44 (1983). Three categories of forums are


                                             11
    CASE 0:19-cv-01122-WMW-LIB Document 46 Filed 07/31/20 Page 12 of 23




germane: “(1) the traditional public forum; (2) the designated public forum; and (3) the

nonpublic forum.” Families Achieving Indep. & Respect v. Neb. Dep’t of Soc. Servs., 111

F.3d 1408, 1418 (8th Cir. 1997). Courts also distinguish between limited and unlimited

public forums. Bowman v. White, 444 F.3d 967, 976 (8th Cir. 2006). A limited public

forum exists when “the government opens a non-public forum but limits the expressive

activity to certain kinds of speakers or to the discussion of certain subjects.” Id. (internal

quotation marks omitted). Any restriction on speech that does not fall within the type of

expression permitted in a limited public forum must be reasonable and viewpoint neutral.

Id. But the government need not keep a limited forum open indefinitely. See Perry Educ.,

460 U.S. at 46.

       TST’s First Amendment claim alleges that Belle Plaine violated TST’s right to free

speech when the City Council enacted Resolution 17-090, thereby rescinding Resolution

17-020, which established a limited public forum in Veterans Memorial Park. Even if TST

had a First Amendment right to speak while Resolution 17-020 was in effect, Belle Plaine’s

decision to rescind Resolution 17-020 and thereby close the limited public forum does not

give rise to a First Amendment challenge. The parties do not dispute that Veterans

Memorial Park was a limited public forum under Resolution 17-020. Therefore, to

withstand Belle Plaine’s motion for judgment on the pleadings, TST must allege that

Resolution 17-090 was unreasonable and not viewpoint neutral. But TST’s complaint fails

to identify how Resolution 17-090 is unreasonable or discriminatory.             Instead, the

complaint identifies another organization that voluntarily removed its monument before

Belle Plaine enacted Resolution 17-090 and alleges that permitting the Belle Plaine


                                             12
    CASE 0:19-cv-01122-WMW-LIB Document 46 Filed 07/31/20 Page 13 of 23




Veterans Club to display its monument for any amount of time suggests that Belle Plaine

treated the two organizations differently. TST identifies a discrepancy in timing, namely,

that TST’s memorial was not completed and ready for display prior to the passage of

Resolution 17-090. But TST alleges no facts demonstrating that Resolution 17-090 did not

apply equally to all entities seeking to erect a display or that TST was the only organization

excluded from displaying a monument in Veterans Memorial Park.

       Plaintiff’s free-speech claim alleging a violation of the Minnesota Constitution fails

for the same reasons. The right to free speech protected by the Minnesota Constitution “is

coextensive with the First Amendment,” and Minnesota courts “look primarily to federal

law for guidance.” Tatro v. Univ. of Minn., 816 N.W.2d 509, 516 (Minn. 2012) (citing

State v. Wicklund, 589 N.W.2d 793, 798–801 (Minn. 1999)). Because the allegations in

TST’s complaint do not state a claim for a free-speech violation under the First

Amendment, TST also fails to state a claim that Resolution 17-090 violates TST’s right to

free speech under the Minnesota Constitution.

       For these reasons, Belle Plaine’s motion for judgment on the pleadings as to TST’s

free-speech claims (Counts II and X) is granted. TST’s cross-motion for judgment on the

pleadings as to Count II is denied.

       IV.    Equal-Protection Claim (Count III)

       Belle Plaine seeks judgment on the pleadings as to TST’s equal-protection claim,

arguing that TST fails to allege any facts that Resolution 17-090 does not apply equally to

private entities seeking to install a display in Veterans Memorial Park. In response, TST




                                             13
    CASE 0:19-cv-01122-WMW-LIB Document 46 Filed 07/31/20 Page 14 of 23




argues that the retroactive nature of Resolution 17-090 uniquely targets TST because of the

controversial and divisive nature of TST’s religion or speech.

       To plead an equal-protection claim in violation of the United States Constitution,

TST must allege: 1) TST was singled out and treated differently from similarly situated

entities; and 2) the reason for taking this action was a prohibited purpose or motive, such

as discrimination based on TST’s religion. See Ellebracht v. Police Bd. of Metro. Police

Dep’t of St. Louis, 137 F.3d 563, 566 (8th Cir. 1998). Here, TST must allege that it is

similarly situated “in all relevant respects” to any group with which it compares

itself. Carter v. Arkansas, 392 F.3d 965, 969 (8th Cir. 2004). A plaintiff’s failure to

demonstrate that it “is similarly situated to those who allegedly receive favorable

treatment” precludes the viability of an equal-protection claim because the Equal

Protection Clause does not preclude dissimilar treatment of dissimilarly situated entities.

Klinger v. Dep’t of Corr., 31 F.3d 727, 731 (8th Cir. 1994); see also Roark v. City of

Hazen, 189 F.3d 758, 761–62 (8th Cir. 1999) (holding that plaintiff’s equal-protection

claim failed because no evidence of dissimilar treatment of similarly situated individuals

was presented). Here, the threshold inquiry in the equal-protection analysis is whether TST

is similarly situated to any institution or person who allegedly received favorable treatment

under Resolution 17-090. United States v. Whiton, 48 F.3d 356, 358 (8th Cir. 1995).

       TST’s equal-protection claim alleges that the retroactive nature of Resolution 17-

090 uniquely targeted TST because of its controversial religion or speech. But TST’s

equal-protection claim fails, as a threshold matter, because TST and the Belle Plaine

Veterans Club are not similarly situated. Regardless of whether TST brings its equal-


                                             14
    CASE 0:19-cv-01122-WMW-LIB Document 46 Filed 07/31/20 Page 15 of 23




protection claim as a member of a protected class or as a class of one, TST must allege

dissimilar treatment of similarly situated parties. Mitchell v. Dakota Cty. Soc. Servs., 357

F. Supp. 3d 891, 902 (D. Minn. 2019). TST’s complaint fails to allege any dissimilar

treatment relative to similarly situated parties. TST’s complaint is void of any allegation

as to how TST and Belle Plaine Veterans Club are similarly situated. Even so, Belle Plaine

Veterans Club, the only other organization to receive a permit to place a display in the park,

removed its display prior to the passing of Resolution 17-090. To the extent TST argues

that it was treated differently because TST was prohibited from erecting its display while

Belle Plaine Veterans Club was able to display its memorial, TST does not allege disparate

treatment of a suspect class. See, e.g., Monumental Task Comm., Inc. v. Foxx, 259 F. Supp.

3d 494, 505 (E.D. La. 2017) (explaining that city’s decision to remove all but one statute

did not involve a suspect class and applying rational basis review to analysis of the alleged

differential treatment).

       Even assuming that TST and Belle Plaine Veterans Club were similarly situated and

that TST is part of a suspect class, TST fails to plead a viable equal-protection claim

because TST does not allege any facts suggesting that Resolution 17-090 is discriminatory

on its face or that Resolution 17-090 has both a discriminatory purpose and discriminatory

impact. See Mitchell, 357 F. Supp. 3d at 902 (citing Washington v. Davis, 426 U.S. 229,

242 (1976)). TST merely alleges that Belle Plaine’s “motivation for enacting the rescission

Resolution and terminating Plaintiff’s permit . . . was significantly or exclusively to inflict

harm on a politically unpopular group . . . .” This conclusory allegation alone, however is

insufficient.   See Iqbal, 556 U.S. at 686 (conclusory allegations that defendants


                                              15
    CASE 0:19-cv-01122-WMW-LIB Document 46 Filed 07/31/20 Page 16 of 23




discriminated against plaintiff on account of “religion, race, and/or national origin” were

insufficient to state a claim). Furthermore, the text of Resolution 17-090, which states that

“[p]rivate displays or memorials placed in the Park shall be removed within a reasonable

period” and that “[a]ll application fees . . . will be reimbursed,” demonstrates that the

resolution applies equally to all entities that sought to erect a display in Veterans Memorial

Park. As evidence of discriminatory impact, TST argues that the Belle Plaine Veterans

Club was able to erect and voluntarily remove its display prior to the passage of Resolution

17-090. But this difference in treatment is attributable to when Resolution 17-090 was

enacted in relation to the completion of each group’s display. The fact that the Belle Plaine

Veterans Club erected its display earlier than TST is not alleged to have been in Belle

Plaine’s control.    And TST offers no allegation or evidence that the enactment of

Resolution 17-090 was timed for the discriminatory purpose of treating TST differently

than other groups.

       Without any allegation that TST and Belle Plaine Veterans Club are similarly

situated, that Resolution 17-090 is discriminatory on its face, or that Resolution 17-090 is

discriminatory in purpose and impact, TST fails to state a claim on which relief can be

granted under the Equal Protection Clause of the United States Constitution. For this

reason, Belle Plaine’s motion for judgment on the pleadings as to this claim is granted.

       V.     Religious Land Use and Institutionalized Persons Act Claim (Count V)

       Belle Plaine seeks judgment on the pleadings as to TST’s claim that Belle Plaine

violated the Religious Land Use and Institutionalized Persons Act of 2000 (RLUIPA), 42

U.S.C. § 2000cc, arguing that TST fails to sufficiently allege any facts that entitle TST to


                                             16
     CASE 0:19-cv-01122-WMW-LIB Document 46 Filed 07/31/20 Page 17 of 23




protection under RLUIPA. TST counters that, because the permit issued by Belle Plaine

is an easement, the jurisdictional requirement of RLUIPA is satisfied and TST is entitled

to relief.

        To state a claim under RLUIPA, a party must plead facts that trigger the

jurisdictional requirements identified in the statute. Midrash Sephardi, Inc. v. Town of

Surfside, 366 F.3d 1214, 1225 (11th Cir. 2004); Prater v. City of Burnside, 289 F.3d 417,

433 (6th Cir. 2002); Daywitt v. Minn. Dep’t of Human Servs., No. 16-cv-2541

(WMW/LIB), 2017 WL 9249422, at *8 (D. Minn. Feb. 6, 2017), report and

recommendation adopted in part by, 2017 WL 2265078 (D. Minn. May 23, 2017). As

relevant to TST’s allegations here, under RLUIPA, jurisdiction is invoked when a

“substantial burden is imposed in the implementation of a land use regulation or system of

land use regulations, under which a government makes, or has in place formal or informal

procedures or practices that permit the government to make, individualized assessments of

the proposed uses for the property involved.” 42 U.S.C. § 2000cc(2)(C) (emphasis added);

Riverside Church v. City of St. Michael, 205 F. Supp. 3d 1014, 1033 (D. Minn. 2016). A

“land use regulation” is a “zoning or landmarking law . . . that limits or restricts a claimant’s

use or development of land (including a structure affixed to land), if the claimant has an

ownership, leasehold, easement, servitude, or other property interest in the regulated land

or a contract or option to acquire such an interest.” 42 U.S.C. § 2000cc-5(5) (emphasis

added). A government entity implements a land use regulation “only when it acts pursuant

to a ‘zoning or landmarking law’ that limits the manner in which a claimant may develop

or use property in which the claimant has an interest.” Prater, 289 F.3d at 434.


                                               17
    CASE 0:19-cv-01122-WMW-LIB Document 46 Filed 07/31/20 Page 18 of 23




       TST argues that, because the permit issued by Belle Plaine pursuant to Resolution

17-020 was an easement, TST qualifies for relief under RLUIPA. An easement is “an

interest in land possessed by another which entitles the grantee of the interest to a limited

use or enjoyment of that land.” Scherger v. N. Nat. Gas Co., 575 N.W.2d 578, 580 (Minn.

1998). An easement may arise in one of three ways: as an express easement, as an easement

by prescription, or as an implied easement. An express easement arises when “[t]he written

instrument creating the easement . . . defines the scope and extent of the interest in land.”

Larson v. State, 790 N.W.2d 700, 704 (Minn. 2010); Hedderly v. Johnson, 44 N.W. 527,

528–29 (1890) (explaining that an identification of the land subject to the easement and the

intention of the parties is sufficient to establish an express easement). An easement by

prescription arises when the use of property has been “actual, open, continuous, exclusive,

and hostile.” Rogers v. Moore, 603 N.W.2d 650, 657 (Minn. 1999). An implied easement

arises when there is separation of title, a use giving rise to the easement that has continued

for so long that it was intended to be permanent, and the easement is necessary for the

enjoyment of the land. Clark v. Galaxy Apartments, 427 N.W.2d 723, 725–26 (Minn. Ct.

App. 1988).

       TST alleges no facts that plausibly claim its one-year revocable permit created an

easement. TST does not allege any facts to support the possession of either an easement

by prescription or an implied easement. At most, TST alleges that it held an express

easement before its permit was terminated. But TST nonetheless fails to allege sufficient

facts to identify the Belle Plaine permit as such. Moreover, the Court’s research has not

identified any RLUIPA case in which an easement has served as the basis for a protectable


                                             18
    CASE 0:19-cv-01122-WMW-LIB Document 46 Filed 07/31/20 Page 19 of 23




property interest. Nor has TST cited any. TST also cites no legal precedent, binding or

otherwise, in which a city-issued revocable park permit was held to be an easement. In

sum, no legal authority supports TST’s invitation to extend RLUIPA to the present facts. 3

       Moreover, TST fails to allege any facts that Belle Plaine acted pursuant to any

zoning or landmarking law. The complaint repeatedly alleges violations of RLUIPA. But

the complaint does not identify any zoning or landmarking law under which Belle Plaine

acted when it passed Resolution 17-090. Prater, 289 F.3d at 434 (finding RLUIPA

inapplicable when a “[c]ity’s decision regarding the fate of [a] roadway was . . . not based

upon any zoning or landmarking law restricting the development or use of [a] Church’s

own private property”). Indeed, TST alleges no facts that support its assertion that a

substantial burden on TST’s religious exercise was imposed by Belle Plaine’s

implementation of any land use regulation nor any other facts that would invoke RLUIPA’s

protections. And TST alleges no other valid ownership interest in the land.

       Belle Plaine’s motion for judgment on the pleadings as to this claim is granted.




3
        The intention of RLUIPA, as prescribed by Congress, is to address frequent
discrimination against churches because “[z]oning codes frequently exclud[ed] churches
in places where [zoning codes] permit theaters, meeting halls, and other places where large
groups of people assemble for secular purposes.” Midrash Sephardi, 366 F.3d at 1231 n.14
(quoting 146 Cong. Rec. S7774–01, *S7774 (2000) (joint statement of Sens. Hatch and
Kennedy on the Religious Land Use and Institutionalized Person Act of 2000)). RLUIPA
“does not provide religious institutions with immunity from land use regulation, nor does
it relieve religious institutions from applying for . . . special permits . . . where available
without discrimination or unfair delay.” Id. at 1235 n.17 (quoting Joint Statement, at
*S7776). In keeping with the plain language of RLUIPA and as expressed in the legislative
record, which appears to have anticipated gatherings, TST has not demonstrated that
temporary property interests in public spaces are covered by RLUIPA.


                                              19
    CASE 0:19-cv-01122-WMW-LIB Document 46 Filed 07/31/20 Page 20 of 23




        VI.   Promissory-Estoppel Claim (Count VII)

        Belle Plaine also seeks judgment on the pleadings as to TST’s promissory-estoppel

claim, arguing that Minnesota Statutes Section 412.201 precludes the enforcement of

promissory estoppel as to Belle Plaine.

        Promissory estoppel “allows courts to enforce a promise on equitable grounds, even

where parties did not enter into a contract.” City of St. Joseph v. Sw. Bell Tel., 439 F.3d

468, 477 (8th Cir. 2006). To state a promissory-estoppel claim, TST must allege: “(1) a

promise; (2) [detrimental reliance] on the promise; (3) [the] promisor could reasonably

foresee the precise action the promisee took in reliance; and (4) injustice can only be

avoided by the enforcement of the promise.” Id; accord Cohen v. Cowles Media Co., 479

N.W.2d 387, 391 (Minn. 1992). A promissory-estoppel claim fails if the plaintiff does not

establish each of the four elements. City of St. Joseph, 439 F.3d at 477.

        The facts alleged by TST state a promissory-estoppel claim. First, TST alleges that

on March 29, 2017, Belle Plaine issued TST a “permit to erect a display that honors

veterans in a limited public forum.” TST alleges that this permit, issued pursuant to

Resolution 17-020 to allow private parties “access to Veterans Memorial Park for the

purpose of erecting displays,” is a promise. As alleged, this promise is clear and definite.

Cohen, 479 N.W.2d at 391. Therefore, TST sufficiently alleges that Belle Plaine promised

to permit TST to erect and maintain a display in Veterans Memorial Park for up to one

year.

        As to the second and third elements, TST alleges that Belle Plaine “intended to and

in fact induced [TST] to rely on that promise in obtaining a permit and designing and


                                            20
    CASE 0:19-cv-01122-WMW-LIB Document 46 Filed 07/31/20 Page 21 of 23




constructing a veteran’s memorial of approved design that honored veterans in a limited

public forum.” TST also alleges that it “[d]etrimentally relied on [Belle Plaine’s] promise

and expended financial resources, time and talent to design and construct the approved

veteran’s memorial display in full performance of its obligations to [Belle Plaine].” And

in doing so, TST acquired liability insurance as required by Resolution 17-020. The

allegations adequately state that Belle Plaine intended to induce TST’s subsequent reliance

on that promise to its own detriment. Id. (observing that “the promisor must have intended

to induce reliance on the part of the promisee, and such reliance must have occurred to the

promisee’s detriment”). Based on these pleadings, TST sufficiently alleges that Belle

Plaine should have reasonably expected that TST would expend time and resources to

construct a display after receiving approval and that TST in fact expended such time and

resources.

      Finally, TST alleges sufficient facts that enforcement of Belle Plaine’s promise may

be necessary to avoid injustice. TST alleges that Belle Plaine violated its promise and

breached its contractual agreement with TST by passing the rescission Resolution that

prohibited TST from installing its display in the limited public forum and that

“[e]nforcement of [Belle Plaine’s] promise is required to prevent an injustice, including

but not limited to money damages for expenses reasonably incurred in designing and

constructing [TST’s] veterans memorial display.” These allegations satisfy the fourth

element of a promissory-estoppel claim.

      The cases that Belle Plaine cites are inapposite. See Plymouth Foam Prods., Inc. v.

City of Becker, 120 F.3d 153 (8th Cir. 1997); Snyder v. City of Minneapolis, 441 N.W.2d


                                            21
    CASE 0:19-cv-01122-WMW-LIB Document 46 Filed 07/31/20 Page 22 of 23




781 (Minn. 1989). Both Plymouth and Snyder involved an equitable-estoppel claim, not a

promissory-estoppel claim. Belle Plaine identifies no case law that supports the analogous

treatment of equitable-estoppel claims and promissory-estoppel claims. See Bracewell v.

U.S. Bank Nat’l Ass’n, 748 F.3d 793, 796 (8th Cir. 2014) (distinguishing between an

equitable-estoppel claim and a promissory-estoppel claim); Del Hayes & Sons, Inc. v.

Mitchell, 230 N.W.2d 588, 283–84 (Minn. 1975) (same). Accordingly, the cases on which

Belle Plaine relies do not apply to the circumstances here.

       Belle Plaine also argues that Minnesota Statutes Section 412.201 “preclude[s] a

claim that any representations made to [TST] are enforceable against [Belle Plaine] under

the equitable theory of promissory estoppel.” Minnesota Statutes Section 412.201 governs

when and who may contractually bind a city: “Every contract, conveyance, license, or other

written instrument shall be executed on behalf of the city by the mayor and clerk, with the

corporate seal affixed, and only pursuant to authority from the council.” Minn. Stat. §

412.201; City of Geneseo v. Utils. Plus, 533 F.3d 608, 616 (8th Cir. 2008) (“Minnesota law

expressly limits the authority of any agent to contractually bind a city, county, or . . . a

municipal agency without council or board approval . . . .” (citing Minn. Stat § 412.201)).

Section 412.201 precludes the existence of a valid contract under these circumstances. But

to assert a promissory-estoppel claim, a valid contract is not required. Promissory estoppel

“allows courts to enforce a promise on equitable grounds” in situations when “parties did

not enter into a contract.” City of St. Joseph, 439 F.3d at 477. Belle Plaine has not

demonstrated that dismissal of TST’s promissory-estoppel claim is warranted on this basis.




                                            22
    CASE 0:19-cv-01122-WMW-LIB Document 46 Filed 07/31/20 Page 23 of 23




      For these reasons, Belle Plaine’s motion for judgment on the pleadings as to TST’s

promissory-estoppel claim is denied.

                                       ORDER

      Based on the foregoing analysis, and all the files, records, and proceedings herein,

IT IS HEREBY ORDERED:

      1.     Defendants’ motion for judgment on the pleadings, (Dkt. 27), is GRANTED

IN PART AND DENIED IN PART as addressed herein.

      2.     Counts I through VI and VIII through X are DISMISSED WITHOUT

PREJUDICE.

      3.     Plaintiff The Satanic Temple’s motion for judgment on the pleadings as to

Count II, (Dkt. 22), is DENIED.


Dated: July 31, 2020                                  s/Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge




                                           23
